MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                      Mar 11 2019, 7:42 am
regarded as precedent or cited before any
                                                                                 CLERK
court except for the purpose of establishing                                Indiana Supreme Court
                                                                               Court of Appeals
the defense of res judicata, collateral                                          and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeffrey E. Kimmell                                       Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Joseph Allan Wilkins,                                    March 11, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2367
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jenny Pitts-
Appellee-Plaintiff                                       Manier, Judge
                                                         Trial Court Cause No.
                                                         71D05-1712-CM-5009



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2367 | March 11, 2019                      Page 1 of 7
                                          Case Summary
[1]   Joseph Allan Wilkins was convicted of Class A misdemeanor domestic battery

      and Class A misdemeanor resisting law enforcement. He now appeals, arguing

      that the evidence is insufficient to support his convictions. We affirm.



                            Facts and Procedural History
[2]   The evidence most favorable to the verdicts follows. In December 2017,

      Wilkins and his wife, Debra, had been married for nearly twenty-five years and

      lived together in Granger. On the afternoon of December 16, Wilkins wanted

      to seal the garage floor to stop a leak into their basement theater room. He

      wanted to finish the project before the kids came home from college and asked

      Debra, who was watching television, to move her car out of the garage. Debra

      told Wilkins that she would move her car later or that the kids could move it

      when they got home. Wilkins, who had lost his key to Debra’s car, did not

      want to wait, so he asked Debra for her key so that he could move the car

      himself. The key was in Debra’s purse, which she was holding. When Debra

      said she would not give him the key, Wilkins “physically t[ook]” Debra’s purse

      from her. Tr. pp. 118, 134. Debra did not want Wilkins to have her purse

      because her recently deceased father’s estate papers were in it. Angry, Debra

      tried to get her purse back from Wilkins, and a struggle ensued. During the

      struggle, Debra reached for her purse but instead “caught” Wilkins’s beard,

      pulling out some of his beard hair. Id. at 54. This angered Wilkins. Afraid that

      Wilkins was going to hurt her, Debra retreated into the hallway, but Wilkins

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2367 | March 11, 2019   Page 2 of 7
      followed her. Wilkins then grabbed Debra’s right wrist (Debra did not have

      mobility in her left arm due a stroke several years before), and the two of them

      ended up on the floor. Wilkins straddled Debra and held her right wrist to the

      floor, telling her that he would let go when she “settled down.” Id. at 61.

      Wilkins finally got off Debra when she agreed to go to “marriage counseling of

      his choice.” Id. at 57.


[3]   After Wilkins got off Debra, he moved her car out of the garage and began

      working on the garage floor. Debra, who was still inside the house, called 911,

      but she hung up. When the dispatcher called back, Debra reported the incident.


[4]   When the police arrived at the house, Wilkins was working in the garage. The

      first officer on the scene, St. Joseph County Police Department Officer Diana

      Bauer, spoke to Wilkins in the garage for a few minutes until Debra “appeared

      in the house-to-garage door.” Id. at 28. When the second officer, Officer

      Daniel Yeager, arrived on the scene, Officer Bauer went inside the house and

      spoke with Debra, who appeared “upset” and “pretty shaken up.” Id. Debra

      complained of pain to her right wrist, and Officer Bauer noticed “some red

      marks.” Id. at 29. Debra told Officer Bauer that she and Wilkins got into a

      “dispute . . . over a purse that he had taken and she didn’t want him to have.”

      Id. at 31.


[5]   Meanwhile in the garage, Wilkins told Officer Yeager that Debra had pulled

      out some of his beard hair and swung at him and that he had held her down

      until she was calm. Wilkins also told Officer Yeager that he “wanted to press


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2367 | March 11, 2019   Page 3 of 7
      charges” against Debra. Id. at 83. After a short time, Officer Bauer returned to

      the garage and asked Wilkins for the purse, and Wilkins said the purse was in

      his truck.


[6]   Wilkins and Officer Yeager then walked to Wilkins’s truck, and Wilkins

      retrieved Debra’s purse. When Officer Yeager asked for the purse, Wilkins

      forcefully handed it to him, like a “chest pass.” Id. at 71. Officer Yeager then

      instructed Wilkins to walk back to where they had been standing in the garage,

      and Officer Yeager followed him. About halfway there, Wilkins stopped,

      “started to talk loudly about [the police] not helping things,” and “start[ed] to

      ball up his fists.” Id. at 75. At this point, Officer Yeager instructed Wilkins to

      put his hands behind his back so that he could be detained for officer-safety

      reasons. Id. When Officer Yeager put Debra’s purse on top of a trash can in

      the garage so that he could handcuff Wilkins, Wilkins “went to go grab the

      purse and started yelling about not [putting] the purse on top of his trash can.”

      Id. In response, Officer Yeager put the purse on the garage floor, grabbed

      Wilkins by the arm, “turned him around,” and “put him against” a cabinet in

      the garage. Id. at 76. Wilkins, however, tried to pull his arm away from Officer

      Yeager and “tens[ed] his arms,” preventing the officer from handcuffing him.

      Id. at 78. At about the same time, a third officer, Officer Nicholas Johnson,

      arrived on the scene and tried to “guide [Wilkins’s] arms behind his back,” but

      Wilkins “jerked away from” him. Id. at 100. After the officers ordered Wilkins

      to put his arms behind his back and Wilkins still did not comply, Officer

      Johnson used a “leg sweep” to take Wilkins to the ground. Id. at 86. While on

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2367 | March 11, 2019   Page 4 of 7
      the ground, Wilkins “was still trying to keep [one of his arms] underneath

      him.” Id. at 79, 91. Officer Johnson then “used a distraction technique called a

      hammer fist directly to [Wilkins’s] back,” which enabled him to handcuff

      Wilkins. Id. at 103.


[7]   The State charged Wilkins with Class A misdemeanor domestic battery and

      Class A misdemeanor resisting law enforcement. At trial, Wilkins raised claims

      of self-defense and excessive police force. Id. at 162-63. The jury found

      Wilkins guilty as charged, and he now appeals.



                                Discussion and Decision
[8]   Wilkins first argues that the State failed to present sufficient evidence to rebut

      his claim that he committed the domestic battery in self-defense. The standard

      of review for a challenge to the sufficiency of the evidence to rebut a claim

      of self-defense is the same as the standard for any sufficiency-of-the-evidence

      claim. Cole v. State, 28 N.E.3d 1126, 1136-37 (Ind. Ct. App. 2015). We neither

      reweigh the evidence nor judge the credibility of witnesses. Id. at 1137.

      Additionally, if there is sufficient evidence of probative value to support the

      conclusion of the trier of fact, then the verdict will not be disturbed. Id.


[9]   Indiana Code section 35-41-3-2(c) provides that “[a] person is justified in using

      reasonable force against any other person to protect the person or a third person

      from what the person reasonably believes to be the imminent use of unlawful

      force.” A valid claim of self-defense is legal justification for an otherwise


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2367 | March 11, 2019   Page 5 of 7
       criminal act. Coleman v. State, 946 N.E.2d 1160, 1165 (Ind. 2011). In order to

       prevail on a claim of self-defense, Wilkins was required to show that he (1)

       acted without fault; (2) was in a place where he had a right to be; and (3) had a

       reasonable fear or apprehension of bodily harm. Henson v. State, 786 N.E.2d

       274, 277 (Ind. 2003). Once a defendant claims self-defense, the State bears the

       burden of disproving at least one of these elements beyond a reasonable doubt

       for the defendant’s claim to fail. Miller v. State, 720 N.E.2d 696, 700 (Ind.

       1999).


[10]   On appeal, Wilkins asserts that he “acted without fault as he took reasonable,

       non-violent measures to persuade Debra to move her car for him.” Appellant’s

       Br. p. 11. But that is not what the evidence shows. Rather, the evidence shows

       that Debra, who was holding her purse and did not want Wilkins to have it,

       told Wilkins that she would not move her car or give him her key. In response,

       Wilkins took the purse from Debra, causing a struggle for the purse to ensue.

       Evidence that Wilkins took the purse from Debra against her will allowed the

       jury to find that Wilkins did not act without fault. Accordingly, the State

       presented sufficient evidence to rebut Wilkins’s claim of self-defense.


[11]   Wilkins next argues that the evidence is insufficient to support his conviction

       for resisting law enforcement because Officer Johnson used excessive force in

       employing the leg sweep. The premise of Wilkins’s argument, however, is that

       he fully cooperated with the police up to the point of the leg sweep and only

       resisted when Officer Johnson “slammed [him] to the concrete.” Id. at 12.

       The evidence shows that Wilkins also resisted before the leg sweep. That is,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2367 | March 11, 2019   Page 6 of 7
       when Wilkins and Officer Yeager were walking back from Wilkins’s truck,

       Wilkins stopped, “started to talk loudly about [the police] not helping things,”

       and “start[ed] to ball up his fists.” Tr. p. 75. At this point, Officer Yeager

       instructed Wilkins to put his hands behind his back so that he could be detained

       for officer-safety reasons. Instead of complying, Wilkins reached for Debra’s

       purse. Officer Yeager then grabbed Wilkins by the arm, “turned him around,”

       and “put him against” a cabinet in the garage. Id. at 76. Wilkins still did not

       comply. Instead, he tried to pull his arm away from Officer Yeager and

       “tens[ed] his arms,” preventing the officer from handcuffing him. Id. at 78.

       These actions, which occurred before Officer Johnson used the leg sweep, are

       sufficient to sustain Wilkins’s conviction for resisting law enforcement.


[12]   Affirmed.


       Mathias, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2367 | March 11, 2019   Page 7 of 7